Citation Nr: 1808072	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right thumb disability, claimed as secondary to service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.

2.  Entitlement to service connection for a right index finger disability, claimed as secondary to service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.

3.  Entitlement to service connection for a right elbow disability, claimed as secondary to service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing conducted by the undersigned in December 2017.  A transcript of this hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's right thumb disability, diagnosed as osteoarthritis, is attributable to his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.

2.  The evidence is in equipoise as to whether the Veteran's right index finger disability, diagnosed as osteoarthritis, is attributable to his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.

3.  The evidence is in equipoise as to whether the Veteran's right elbow disability, diagnosed as right lateral epicondylitis, is attributable to his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a right index finger disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance in this case is harmless given the favorable determinations.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)

The Veteran is seeking service connection for a right thumb disability, right index finger disability, and right elbow disability.  Private and VA treatment records show that the Veteran is diagnosed with osteoarthritis of the right thumb, right index finger stenosing tenosynovitis, and right lateral epicondylitis (tennis elbow).  As such, the Board finds that the first element of service connection, the existence of a current disability, has been met.  

The Veteran contends that as a result of his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves, he developed arthritis in the right thumb due to overuse.  At his December 2017 Board hearing, he stated that following service, he worked in construction for about 20 years, doing work such as hauling concrete and physically unloading it.  He compensated by overusing his right hand due to loss of function in his left hand.  Afterwards, he worked more in management positions where he would type with only one hand.    

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's current right thumb, right index finger are related to his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.  Weighing against the appeal is an opinion from a December 2011 VA examiner which found that the Veteran's right thumb and index finger osteoarthritis and right elbow disability were due to natural progression senescence, and not a consequence of his left upper extremity service-connected disabilities.  The examiner stated that osteoarthritis was common regardless of hand dominance or diminished use of one extremity over another.  However, the examiner provided no rationale for the opinion regarding the right elbow.

A September 2013 VA examiner found that the Veteran's right thumb condition, right forefinger osteoarthritis, and right tennis elbow disability were less likely than not due to or the result of his service-connected left hand disability, and was a normal presentation of osteoarthritis and other joint issues independent of the left hand condition.  The Veteran was right hand dominant and had an occupation that required use of the hands daily.  The examiner stated that there was no medical evidence to support the Veteran's claim.  Regardless, other than indicating that the Veteran worked in a job using his hands daily; the examiner did not provide an adequate rationale explaining why the Veteran's disabilities were independent of his service-connected left hand disability.     

Additionally, an October 2013 VA examiner reviewed medical literature and found that the Veteran's right tennis elbow disability was unlikely related to overuse of the right arm due to the left hand injury because this condition was the most common condition affecting the elbow in adults.  The examiner stated that although it may be related to certain activities of the upper extremity, it was not statistically more common in the dominant extremity.  The examiner also indicated that there was little if any medical literature in PubMed regarding an association between carpometacarpal arthritis of the right thumb and metacarpophalangeal instability of the right thumb and overuse.  The examiner stated that hand and wrist arthritis were more common in individuals who do very heavy work and typing did not fall into that category.  Also, there was only one article about the overuse and laxity of the metacarpophalangeal joint, which was related to repetitive trauma and hockey players, who sustained much more force to their thumbs.  Regarding osteoarthritis in the right hand, the examiner indicated it was normal senile osteoarthritis, which was present in not only the index finger, but other areas.  A search of PubMed references showed no connection between overuse syndrome and senile osteoarthritis, and typing was one of the heavy overuse factors associated with osteoarthritis.  The examiner stated that there was no opinion from another physician regarding overuse, and even if it were true, the review of the PubMed database was the best evidence.  The examiner did not, however, discuss whether the Veteran's history of having worked in construction doing manual labor had an impact on the overuse of his right thumb, index finger, and elbow due to his service-connected left hand disability.   

Weighing in favor of the appeal is a letter from one of the Veteran's private treating physicians, Dr. E.A., who stated in December 2011 that he had been treating the Veteran for about a year, and he suffered from chronic pain in the right thumb and hand that had not resolved.  He also had tenderness at the base of the thumb, dorsal and palmar surfaces, and at the right elbow, which was due to "wear and tear arthritis (osteoarthritis)."  The physician opined that these conditions were permanent and directly caused by the complete loss of function in the left hand.  Because of the left hand loss of function, the Veteran had to use his right hand for double the work load.  

Also, private treatment records from June 2013 from Dr. M.S. noted that the Veteran had an accident to the left hand in 1974 rendering the hand almost useless.  Since then the Veteran had favored his right hand and as a consequence of constant use has worn the metacarpophalangeal joint of the thumb and the carpometacarpal joints of the same thumb.  He continued to have pain at the base of the thumb that was likely explained by the carpometacarpal arthritis in the joint.  In October 2013, Dr. M.S. indicated that he firmly believed that the Veteran developed arthritis on the right thumb because of overuse.  The Veteran used his left hand as a helping hand only, and because of over use of his right hand he had the metacarpophalangeal joint fused.  Dr. M.S. also indicated that X-rays taken at his office showed that arthritis was very obvious.  If the arthritis was due to old age the Veteran would have arthritis at the base of the left thumb, which he did not.  

The Veteran also submitted an independent medical examination report in January 2017 from Dr. J.W.E. at the Ellis Clinic.  In the report, Dr. J.W.E. stated that he examined the Veteran and reviewed the Veteran's records.  He noted that after service, the Veteran worked in construction doing heavy manual labor as well as supervision.  Due to overuse of his right hand, the Veteran developed pain in his right thumb.  Because he had to type with his index finger, he developed traumatic arthritis and decreased range of motion of the right index finger.  He had triggering of the right index finger.  Also, around 2008, the Veteran began to have pain in the medial aspect of the right elbow with numbness in the ring and little fingers.  It was the physician's medical opinion that it was more likely than not that having to repetitively overuse his right upper extremity due to the severe loss of use of the left upper extremity due to his service-connected left upper extremity, caused greater straining of the muscles and ligaments in the tendons and muscles, which in turn caused an inflammatory process in the right shoulder, right medial epicondyle, right wrist, right thumb, and right index finger.  The inflammatory process and hypertrophy of the tendons in the right medial epicondyle were causing impingement of the ulnar nerve.  The constant typing with one finger or overuse resulted in the right index finger developing traumatic arthritis and tendonitis but also triggering in the right index finger.  

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Board is aware that there are deficiencies in the favorable opinions of record, as they do not contain complete rationales for their conclusions.  However, when taken together, and when weighed against the inadequacies in the VA opinions, the Board finds that the evidence is in equipoise with respect to whether the Veteran's osteoarthritis of the right thumb, osteoarthritis of the right index finger, and right lateral epicondylitis are caused by his service-connected traumatic neuropathy with left claw hand and paralysis of the left median and ulnar nerves.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for osteoarthritis of the right thumb, osteoarthritis of the right index finger, and right lateral epicondylitis is warranted.


ORDER

Service connection for osteoarthritis of the right thumb is granted.

Service connection for osteoarthritis of the right index finger is granted.

Service connection for right lateral epicondylitis is granted.


______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


